Citation Nr: 1432075	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  08-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetic retinopathy, secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from November 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the RO in Little Rock, Arkansas.

The Veteran testified in February 2009 before the undersigned Veterans Law Judge (VLJ) at the RO.  A hearing transcript is associated with the file.  In June 2009, the Board remanded the case for additional development.  While in remand status, the RO granted the claims for service connection for diabetes mellitus, peripheral neuropathy of the upper extremities, and peripheral neuropathy of the lower extremities.  This is considered a full grant of the benefit sought in regard to those claims and, therefore, there remains no controversy as to those claims for the Board's consideration.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Diabetic retinopathy is not shown during the pendency of this appeal.


CONCLUSION OF LAW

The criteria for service connection for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The record reflects that VA sent to the Veteran all required notice in a June 2003 letter, prior to the rating decision on appeal.  VA further met its duty to assist the Veteran.  VA obtained all relevant outstanding medical records identified by the Veteran, to include Social Security Administration (SSA) records.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination and a hearing on appeal. 

Under 38 C.F.R. § 3.103(c)(2), a VLJ who conducts a hearing must fulfill two duties:  First, the VLJ must fully explain the issues and, second, the VLJ must suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal and the testimony reflects an understanding of the issue on appeal.  It is noted that the remand of this case was predicated on this testimony.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board remanded this case following the Board hearing to obtain a VA examination and any outstanding pertinent medical records.  The actions requested by Board were completed.  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

 Service Connection for Diabetic Retinopathy

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a). 

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for diabetic retinopathy.  Diabetic retinopathy is not shown by the medical evidence of record.  Report of VA eye examination dated in November 2009 reflects that the Veteran does not have diabetic retinopathy.  The Veteran is not competent to diagnose himself with diabetic retinopathy as this disability is not susceptible to lay observation, unlike a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  The Board assigns greater probative value to the medical findings on the November 2009 VA examination report.  It is noted that the VA eye examination report is more probative as it was prepared by a skilled medical professional after in-person ophthalmologic evaluation of the Veteran.

Accordingly, because diabetic retinopathy is not shown, or shown during the pendency of this claim, the claim for service connection must be denied.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  But see McLain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for diabetic retinopathy is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


